Title: From Thomas Jefferson to Jacob Hollingsworth, 4 December 1793
From: Jefferson, Thomas
To: Hollingsworth, Jacob



Sir
Philadelphia Dec. 4. 1793.

I received last night your favor of the 2d. inst. informing me you had employed Eli Alexander to superintend my business; on the terms proposed, finding him the same furniture which I supplied to Mr. Biddle and paying his travelling expences there, and that he will set out by the 15th. inst. I agree to the terms, confiding that he will make his travelling expences reasonable. He had better go by water to Richmond, from whence there are waggons returning nearly empty to Charlottesville which is two miles from my house. My son in law, Mr. Randolph, who lives there, will put him in possession of his charge, and give him the necessary information till I arrive, which will probably be within a week or ten days after him. I count to be there myself by the 12th. of January, so that no particular instructions need be given him at this time. I inclosed you by post on the 21st. of November a bank bill of 20. dollars to be laid out in red cloverseed to be sent by him. I hope it got safe to your hands, tho’ omitted to be mentioned in your letter. With many thanks for your trouble I am Sir Your most obedt. servt

Th: Jefferson

